DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 9, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (“ Flexible biosensors on spirally rolled micro tube for cardiovascular in vivo monitoring”) (“Li”) in view of Sass (WO 2010/056624) as noted in Applicant IDS dated 3/18/2020 and further in view of Gough et al (US 4,703,756) (“Gough”) as noted in Applicant IDS dated 3/18/2020.
Regarding Claim 1, while Li teaches a biosensor (Abstract), comprising: 
a hollow coil comprising wires coiled in parallel and an electronic circuit component operably connected to the coil (Fig. 1, spirally rolled tube of Kapton film / hollow coil with electrical leads / wires coiled in parallel, p1991, 3.2 Characteristics of glucose biosensor in plane, detection circuitry / electronic circuit component use to detect signals for the biosensor)
wherein the wires include at least a first coiled wire which is used as a counter electrode, a second coiled wire which is used as a working electrode and a third coiled wire which is used as a reference electrode (Fig. 1-2, Au counter electrode, Ag/AgCl reference electrode, and Au working electrode, forming coiled wires in conjunction with connected electrical leads), 
wherein the second coiled wire is provided with a biocompatible layer comprising a bioreceptor (Fig. 2, enzyme + electrolyte layer acts as biocompatible layer comprising a bioreceptor for second coiled wire, Au working electrode), 
wherein the electronic circuit component is capable of generating an input signal for a transceiver based upon the activity of the bioreceptor (p1991-1992, 3.2 Characteristics of glucose biosensor in plane, 3.3 Characteristics of glucose biosensor with different membrane curvature);
Li fails to teach wherein the electronic circuit component is capable of wirelessly sending the input signal to the transceiver.
However Sass teaches a biosensor (Abstract, analyte sensing device), comprising:
a coil comprising wires coiled in parallel and an electronic circuit component operably connected to the coil (Fig. 5a, [0019] electrodes shown as helically entwined, recognized as coiled, [0062] “electrode contact element 510 may further include one or more electrical components such as a memory component, a battery component, a transmitter, a receiver, a transceiver, and/or a processor.”, electrode contact element 510 recognized as electronic circuit component ), and further teaches
wherein the electronic circuit component is capable of generating an input signal for a transceiver based upon the activity of the bioreceptor and wirelessly sending the input signal to the transceiver ([0062] Fig. 5a, electrodes connected to transceiver in 510, wireless communication shown through dermis layer 590)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further include wireless communication through a transceiver as taught by Sass with the biosensor of Li as a means to communicate measured glucose data to remote healthcare providers.
Yet their combined efforts fail to teach wherein the electronic circuit component is encapsulated in a biocompatible resin.
However Gough teaches a biosensor system (Abstract) wherein an electronic circuit component is encapsulated in a biocompatible resin (Col. 8, Lines 57-66, "The internal electronics 82 are sealed in a biocompatible resin which is impermeable to moisture and formed into a smooth module 125 having a rounded profile to facilitate its use as an implant.").
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the biosensor of Li and Sass so that the electronic circuit component is encapsulated in a biocompatible resin as taught by Gough to protect the electronic from external moisture which will affect the efficacy of the electronics.
Regarding Claim 2, Li, Sass, and Gough teach the biosensor according to claim 1, and Sass further teaches wherein the second coiled wire has a Pt surface ([0026] “Metals disposed upon the surface of indicating electrode 105 may include, but are not limited to, platinum, palladium or gold,”, second coiled wire is indicating electrode).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the second coiled wire of Li to be constructed with platinum surface as taught by Sass instead of the gold working electrode as taught by Li as a simple substitution of one working electrode material for another to obtain predictable results of accurate obtained glucose data.
Regarding Claim 3, Li, Sass, and Gough teach the biosensor according to claim 1, and Sass further teaches wherein the biocompatible layer comprising the bioreceptor is electroconductive (See Claim 1 Rejection, electrolyte layer is electroconductive).
Regarding Claim 5, Li, Sass, and Gough biosensor according to claim 1, and Li further teaches wherein the coil is encapsulated in a top layer of a biocompatible material (Fig. 2, glucose semi-permeable Epoxy-polyurethane membrane).  
Regarding Claim 9, Li, Sass, and Gough teach the biosensor according to claim 1, and Sass further teaches wherein a third coiled wire is a silver / silver chloride reference electrode ([0026] " metals disposed upon the surface of reference electrode 1 15 may include, but are not limited to, silver or silver chloride. ").
It would have been obvious to one of ordinary skill in the art at the time of the invention for the reference electrode to be constructed with a silver / silver chloride reference electrode as taught by Sass instead of as an Ag/AgCl reference electrode as taught by Li as a simple substitution of one reference electrode material for another to obtain predictable results of accurate obtained glucose data.
Regarding Claim 13, Li, Sass, and Gough teach the biosensor according to claim 1, and Sass further teaches the sensor comprising one or more further coiled wires which may be used as a further working electrode ([0016] “Embodiments provide an analyte sensing device having one or more indicating electrodes. Each indicating electrode may serve as an anode, a cathode, or a combination of anode and cathode.”) and the Gough teaches the biosensor provided with a biocompatible layer comprising a bioreceptor, incorporated on a working electrode (See Claim 1 rejection).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the biosensor to include a further working electrode as taught by Sass to the biosensor of Li, Sass, and Gough to include further functionality to the system by adding another wire with additional utility. 
Regarding Claim 14, Li, Sass, and Gough teach the biosensor according to claim 1, and Li further teaches wherein the bioreceptor is an oxidoreductase (Fig. 2, glucose oxidase enzyme matrix as bioreceptor, glucose oxidase is a type of oxidoreductase).
Regarding Claim 15, Li, Sass, and Gough teach the biosensor according to claim 1, and Li further teaches wherein the bioreceptor is an oxidoreductase of enzyme commission groups EC 1.X.3 where X = 1 – 17 (Fig. 2, glucose oxidase enzyme matrix as bioreceptor, glucose oxidase is an oxidoreductase of enzyme commission groups EC 1.X.3 where X = 1 – 17 as noted in pg. 9 of Applicant’s specification).
Regarding Claim 16, Li, Sass, and Gough teach the biosensor according to claim 1, wherein the bioreceptor is chosen from the group consisting of glucose oxidase, lactate dehydrogenase, pyruvate dehydrogenase and pyruvate oxidase, or 
wherein the biosensor has a diameter of 0.1 to 3 mm, or 
wherein the biosensor has a length of 5 to 20 mm, or 
wherein the electronic circuit component is attached at the end of the coil and the other end of the coil is provided with the biocompatible resin, or 
wherein the biosensor is encapsulated in a top layer of a biocompatible material (See Claim 1 Rejection, bioreceptor is glucose oxidase).  
Regarding Claim 17, Li, Sass, and Gough teach a medical device comprising the biosensor according to claim 1, and Sass teaches the system further comprising a remote receiver ([0063] “Base unit 560 and/or electronics monitoring unit 580 may include a memory component, a battery component, a transmitter, a receiver, a transceiver, a processor, and/or a display component, a display, etc.” base unit 560 remotely disposed outside of subject comprises a receiver).
Regarding Claim 18, Li, Sass, and Gough teach a process for making the biosensor according to claim 1, including a hollow coil connected with an electric circuit component, the electric circuit component encapsulated in a biocompatible resin (see claim 1 rejection above), and thus inherently teaches the sensor made by the steps of: 
1) providing the hollow coil, 
2) connecting the coil with the electric circuit component and 
3) encapsulating the electric circuit component with a biocompatible resin.  
Furthermore this is a product by process claim. “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)” MPEP 2113.

Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li in view of Sass and further in view of Gough and further in view of Rajca (US 2002/0193611) as noted in Applicant IDS dated 3/18/2020 and further in view of Heuer et al (DE 102004033288) (“Heuer") as noted in Applicant IDS dated 3/18/2020.
Regarding Claim 4, while Li, Sass, and Gough teach the biosensor according to claim 3, and Simpson further teaches wherein sensing portion comprises a conductive polymer ([0160] "For example, in some embodiments, each electrode is formed from a fine wire with a diameter of from about 0.001 or less to about 0.010 inches or more, for example, and is formed from, e.g. a plated insulator, a plated wire, or bulk electrically conductive material. In preferred embodiments, the working electrodes comprise wires formed from a conductive material, such as platinum, platinum-iridium, palladium, graphite, gold, carbon, conductive polymer, alloys, or the like.”, [0322]), their combined efforts fail to teach the biocompatible layer comprises an electron conductive polymer synthesised from an optionally substituted five-membered heterocycle of formula (I) 

    PNG
    media_image1.png
    186
    192
    media_image1.png
    Greyscale

wherein R1 stands for a hetero atom, 
wherein R2, R3 are each independently selected from the group of 
Hydrogen; 
an alkyl that is substituted or unsubstituted, wherein the substituted alkyl is substituted with one or more of a hydroxyl group, alkyl group and alkyl ether; or
an o-alkyl that is substituted or unsubstituted; and 
wherein R2 and R3 either a) forms a ring together with the carbon atoms to which they are connected or b) does not form a ring together with the carbon atoms to which they are connected.
However Rajca teaches electron conductive polymers may be synthesized by optionally substituted five-membered heterocycle ([0002] “Five-membered ring unsaturated heterocycles, containing two double bonds and one heteroatom, are building blocks for conductive polymers.”) of formula:
 
    PNG
    media_image2.png
    154
    217
    media_image2.png
    Greyscale

wherein R1 stands for a hetero atom ([0011]), 
wherein R2, R3 are each independently selected from the group of Br and I ([0012])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the biosensor of Li, Sass, and Gough wherein the biocompatible layer comprises an electron conductive polymer synthesised from an optionally substituted five-membered heterocycle of the above formula as Rajca teaches that this formula is the building block for conductive polymers.
Yet their combined efforts fail to teach
wherein R2, R3 are each independently selected from the group of 
hydrogen; 
an alkyl that is substituted or unsubstituted, wherein the substituted alkyl is substituted with one or more of a hydroxyl group, alkyl group and alkyl ether; or 
an o-alkyl that is substituted or unsubstituted. 
However Heuer teaches an invention using optionally substituted five-membered heterocycle to prepare electrically conductive polymers ([0029] “The invention therefore further relates to the use of the compounds according to the invention for the preparation of electrically conductive polymers,”), of the following formula

    PNG
    media_image3.png
    111
    127
    media_image3.png
    Greyscale

wherein R2, R3 are each independently selected from the group of H,
optionally substituted alkyl of preferably 1 to 4 C atoms, wherein the alkyl may be substituted with a hydroxyl group, alkyl group and alkyl ether, optionally substituted o-alkyl (Abstract “A1-A4 = 1-8C-alkyl (optionally substituted) or 1-8C-alkoxyl”, thus making the structure an optionally substituted o-alkyl)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the conductive polymer of the biosensor of Li, Sass, Gough, and Rajca wherein R2, R3 are each independently selected from the group of hydrogen; an alkyl that is substituted or unsubstituted, wherein the substituted alkyl is substituted with one or more of a hydroxyl group, alkyl group and alkyl ether; an o-alkyl that is substituted or unsubstituted as taught by Heuer as the simple substitution of one known chemical group for creating conductive polymers, for another to obtain predictable results of a suitable conductive polymer.

Claim(s) 6-7, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Sass and further in view of Gough and further in view of Simpson et al (US 2007/0213611) (“Simpson”) as noted in Applicant IDS dated 3/18/2020.
Regarding Claim 6, while Li, Sass, and Gough teach the biosensor according to claim 5, their combined efforts fail to teach wherein the biocompatible material is a hydrophilic material.  
However Simpson teaches a biosensor system (Abstract) and further teaches wherein an encapsulating biocompatible material is a hydrophilic material ([0197] “In some embodiments, the electroactive surface can be cleaned prior to application of the interference domain 26. In some embodiments, the interference domain 26 of the preferred embodiments can be useful as a bioprotective or biocompatible domain, namely, a domain that interfaces with host tissue when implanted in an animal (e.g. a human) due to its stability and biocompatibility.” [0198] "In preferred embodiments, a sensor having two or more working electrodes, such as but not limited to those illustrated in FIGS. 1B, 7A1-9B and 11, includes a membrane system 22 wherein the interference domain comprises a blend of a silicone polymer with a hydrophilic polymer configured to reduce noise-causing species, such as constant and/or non-constant noise-causing species.”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the biocompatible material of Simpson hydrophilic to protect unwanted bodily fluids from entering all the biosensor components.
Regarding Claim 7, while Li, Sass, Gough, and Simpson teach the biosensor according to claim 6, and Simpson further teaches wherein the hydrophilic material is chosen from the group consisting of: 
a copolymer of a hydrophobic reactive monomer and a hydrophilic reactive monomer; a block co- polymer of polyethers wherein each block differs by at least one carbon in an aliphatic region and a homopolyer of a polysaccharide ([0202] "In one embodiment, the hydrophilic polymer comprises both a hydrophilic domain and a partially hydrophobic domain (e.g., a copolymer, also referred to herein as a hydrophobic -hydrophilic polymer)." a copolymer of a hydrophobic reactive monomer and a hydrophilic reactive monomer, the copolymer requiring at least one hydrophobic monomer and one hydrophilic monomer, and for the monomers to combine to create a copolymer, they would need to be reactive).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the hydrophilic material to be chosen from the group above as the application of known techniques for configuring a biosensor’s biocompatible material taught by Simpson to the biosensor of Li, Sass, and Simpson ready for improvement to yield predictable results of standardizing the configuration of the biosensor. This facilitates confidence in comparing results as we know changes between trials aren't due to different biocompatible materials interacting with the environment differently.
Regarding Claim 11, Li, Sass, and Gough teach the biosensor according to claim 1, their combined efforts fail to teach wherein the wires further include a fifth coiled wire coated with an insulating layer which may be used as a spacer.
However Simpson teaches a biosensor system (Abstract) and further teaches wherein the wires further include spacers and teaches coating the wires of the coil with insulating layers ([0219] "In one exemplary embodiment, the sensor is configured to block non-constant, non-analyte-related noise and comprises first and second working electrodes separated by a spacer ", [0164] “In some embodiments, one or more electrodes are covered with an insulating material, for example, a non-conductive polymer.”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the biosensor of Li, Sass, Gough, and Simpson to include a fifth coiled wire coated with an insulating layer which may be used as a spacer to separate and provide space between the coiled electrodes. Furthermore, it would be obvious to add the insulating layer as one sees fit to prevent the electrodes from producing noise in one another's measurements by proximity.
Regarding Claim 20, Li, Sass, and Gough teach the biosensor according to claim 1, their combined efforts fail to teach a method for diagnosing diabetes by using the biosensor according to claim 1.
However Simpson teaches a biosensor system (Abstract) and further teaches that diabetes is characterized by glucose ([0003]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the biosensor of Li, Sass, and Gough for a method of diagnosing diabetes as taught by Simpson because it is known in the art to diagnose diabetes by glucose levels over time.

Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li in view of Sass and further in view of Gough and further in view of Parks et al (US 2008/0228047) (“Parks”) as noted in Applicant IDS dated 3/18/2020.
Regarding Claim 8, while Li, Sass, and Gough teach the biosensor according to claim 1, their combined efforts fail to teach wherein the biocompatible resin is a UV curable medical adhesive.
However Parks teaches a biosensor (Abstract) where the sensing portion is encapsulated by UV curable medical adhesive ([0069] "A protective encapsulation material may be used to protect portions of the electrodes and/or connections between the electrodes and other elements. The signal electrode 52 and the reference electrode 54 may be partially encapsulated and the PWB 56 may be fully encapsulated by a protective electrically insulating material 58 to protect the PWB 56 and to protect exposed conducting portions of the micro-coaxial cable 47. Suitable encapsulation materials may include, but are not limited to: biocompatible epoxies and UV-light curing adhesives.").
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the conductive polymer of the biosensor of Li, Sass, and Gough wherein the biocompatible resin is a UV curable medical adhesive as Parks that UV curable medical adhesive are a component to protect the sensing portion of a biosensor. Thus the application of the UV curable medical adhesive is the application of a known technique (UV curable medical adhesives) to a known device (biosensor of Simpson and Gough) ready for improvement to yield predictable results (protected electronics in the system).

Claim(s) 10 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li in view of Sass and further in view of Gough and further in view of Simpson and further in view of Brauker et al (US 2007/0027370) (“Brauker”) as noted in Applicant IDS dated 3/18/2020.
Regarding Claim 10, Li, Sass, and Gough teach the biosensor according to claim 1, their combined efforts fail to teach wherein the wires further include a fourth coiled wire coated with an insulating layer which may be used as an antenna.  
However Simpson teaches a biosensor system (Abstract) and further teaches wherein the wires may further include a fourth coiled wire ([0333] “In some embodiments, additional electrodes are provided and twisted, coiled or wound with the first and second electrodes to form a larger super helix, such as a triple helix, a quadruple helix, or the like.”), teaches coating the wires of the coil with insulating layers ([0164] “In some embodiments, one or more electrodes are covered with an insulating material, for example, a non-conductive polymer.”).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the biosensor of Li, Sass, and Gough to further include a fourth coiled wire coated with an insulating layer which as taught by Simpson to include further functionality to the system by adding another wire with additional utility.
Yet their combined efforts fail to teach wherein the wires further include a fourth coiled wire coated with an insulating layer which may be used as an antenna.
However Brauker teaches a medical device (Abstract) utilizing a wire wound coil as an antenna ([0355] “In general, inductive coupling, as described herein, enables power to be transmitted to the sensor for continuous power, recharging, and the like. Additionally, inductive coupling utilizes appropriately spaced and oriented antennas (e.g., coils) on the sensing unit and the electronics unit so as to efficiently transmit/receive power (e.g., current) and/or data communication therebetween. One or more coils in each of the sensing and electronics unit can provide the necessary power induction and/or data transmission.”).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the biosensor of Sass, Simpson, and Gough to include wherein the wires further include a fourth coiled wire coated with an insulating layer which may be used as an antenna as Brauker teaches that antennas can be configured as coiled wires and Simpson teaches using antennas (Fig. 4) and adding further coils to the coiled wire system. Thus it would be simply be a rearrangement of parts which simplifies the system by compacting the antenna into the coiled wire portion.
Regarding Claim 12, Li, Sass, Gough, Simpson, and Brauker teach the biosensor according to claim 10, and Simpson further teaches wherein the insulating layer is made of parylene; polytetrafluoro ethylene; fluorinated ethylene propylene; perfluroxalkoxy copolymer; polyphenylene sulfide; polyether block amide; polyether ketone; poly amide; polyimide; polyesterimide; polyethylene such as high-density polyethylene and low-density polyethylene; polyvinylidene fluoride; or a polyurethane or co-polymers thereof ([0164] “In one embodiment, the insulating material comprises parylene, which can be an advantageous polymer coating for its strength, lubricity, and electrical insulation properties.”).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the biosensor of Li, Sass, Gough, and Simpson to comprise an insulating layer made of one of the above polymers as taught by Simpson as the application of a known technique for configuring  an insulating layer in a biosensor taught by Simpson to the known biosensor of Sass ready for improvement to yield predictable results of teaching polymers that will facilitate the analyte sensing function of the biosensor.

Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li in view of Sass and further in view of Gough and further in view of Abreu (US 2002/0049389) as noted in Applicant IDS dated 3/18/2020 and further in view of Brauker.
Regarding Claim 19, while Li, Sass, and Gough teach the medical device of claim 17, their combined efforts fail to teach using the medical device in a method for the measurement of glucose levels in an eye.
However Abreu teaches a biosensor (abstract) that glucose may be measured from a subject’s eye ([0170] “The ICL glucose detection system preferably has an enzyme electrode in contact with the tear fluid and/or surface of the eye capable of measuring the oxidation current of hydrogen peroxide created by the stoichiometric conversion of glucose and oxygen in a layer of glucose oxidase mounted inside the contact device.”).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the medical device of Li, Sass, Gough to be used in a method for the measurement of glucose levels in an eye as taught by Abreu as it is a known location for accurately monitoring glucose. Furthermore, as shown by [0349] of Brauker, biosensors for glucose measuring are manufactured to appropriate sizes for implantation in the eye. Thus, it is the application of a known technique (measuring glucose from the eye) to a known device (biosensor of Li, Sass, and Gough) ready for improvement to yield predictable results (accurate glucose data).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,631,769. Although the claims at issue are not identical, they are not patentably distinct from each other because in teaching claim 1 of U.S Patent No. 10,631,769, that reflects a combination of above claims 1-2 and 5-7 of the instant application, one has anticipated these individual claims.
Claims 3, 4, 8-15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, 4, 8-15 respectively of U.S. Patent No. 10,631,769 for the reasons above and for further limiting the above claims with the same limitations.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 10,631,769 for the reasons above and for further limiting the above claims with the same limitations.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,631,769 for the reasons above and for further limiting the above claims with the same limitations.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,631,769 for the reasons above and for further limiting the above claims with the same limitations.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,631,769 for the reasons above and for further limiting the above claims with the same limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791